department of the treasury attn mandatory review mc dal internal_revenue_service commerce st dallas tx tax_exempt_and_government_entities_division release number release date uil code _legend org organization name org address date date xx date address address employer_identification_number person to contact id number contact numbers certified mail - return receipt requested dear code in a determination_letter dated february 19xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights may 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code you have filed taxable returns on forn s 4120-pc for the year s ended december for future periods you are required to file form 4120-pc with 20xx 20xx with us the appropriate service_center indicated in the instructions for the return you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets petition in on prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely marsha a ramirez director eo examinations oe 886a name of taxpayer org schedule no or exhibit year period ended 20xx explanation of items department of the treasury - internal_revenue_service organization name county co-1 issues xx date xyz state motto motto county company does org qualify for tax exempt status under internal_revenue_code irc sec_501 for the years beginning january 20xx if org does not qualify for tax exempt status for years beginning january 20xx what are the tax consequences if the tax exempt status is revoked how will it affect future years facts org org was formed on april 19xx in county xyz org is operated as a mutual motto company by its policyholders in august 19xx org received a letter from the internal_revenue_service stating that they qualified for tax exempt status under internal_revenue_code section irc c originally org was formed to provide motto in two counties county and county org has since expanded to include all of the following counties county county county county county county county county and county org provides property and casualty motto org specializes in providing motto coverage to policyholders who seek basic coverage for dollar_figure or less per property the types of motto policies that are offered include direct policies e e e e e e dwelling- motto on dwelling contents and liability farm coverage- farm dwellings barns farm buildings portable buildings and structures and improvements farmowner policy- covers residence private structures personal_property additional living_expenses and liability additional coverage for equipment homeowners policy- covers residence private structures personal_property additional living_expenses and liability additional coverage for equipment comprehensive personal liability- bodily injury and property damage medical payments comprehensive personal liability- bodily injury and property damage medical payments premises liability- bodily injury and property damage medical payments form 886-a crev department of the treasury - internal_revenue_service page -1- i orn 886a department of the treasury - internal_revenue_service name of taxpayet org explanation of items schedule no or exhibit year period ended 20xx e mobile home- covers residence private structures personal_property additional living_expenses and liability additional coverage for equipment these policies cover damage from hail lightning and fire on dwellings barns and personal_property as well as personal liability policies outstanding at the end of 20xx there were premiums and policy fees are assessed against the members a portion of the premiums are reinsured with co-1 co-1 org has entered into a agreement with co-1 the agreement states that of the business as hereafter defined under all policies binders contracts of motto and reinsurance whether oral or written hereafter called policies whether in-force new or renewed by the company during the term of this agreement and covering business classified as section homeowners farmowners and or mobile -homeowners the net retained liability and limit is dollar_figure combined single limit dollar_figure medical payments org receives a commission any claims that are filed are filed with org org is responsible for paying the claims under the reinsurance agreement org will be reimbursed co-1 for the amounts co-1 is liable for form_990 was filed for the 20xx tax_year the following is a breakdown of the gross_receipts received by org for the year ending december 20xx and the percentage of gross premiums to gross_receipts for the same year per notice_2006_42 form 886-a ev department of the treasury - internal_revenue_service page -2- form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year petiod ended 20xx org 20xx premiums- premiums- premiums - premiums premiums- premiums- premiums- premiums- premiums- premiums- total premiums dividend income_interest income_interest income- r interest income- trust gain on sale of securities service charges other income total gross_receipts percentage- gross premium reinsurance income to gross_receipts policy fees org reports all premium income whether earned or unearned first in the premium accounts the makes adjustments using the unearned accounts shown above on the form_990 for year ending december 20xx org included other income- policy fees service charge income and the reinsurance payments all under premiums policy fees and service charge income are not considered premiums reinsurance premiums payments made to co-1 should have been reported separately as an expense on form_990 under investment_income on the same form_990 org included depreciation expense and bank fees depreciation expense and bank fees should have been reported separately as expenses on form_990 the total amount of commissions received from the reinsurer was reported as other income on form_990 where it should have been deducted from the total amount of reinsurance_premium payments and not income on form_990 the commissions were already reported as premium income when they were first received by org form 886-a ev department of the treasury - internal_revenue_service page -3- department of the treasury - internal_revenue_service explanation of items form 886a name of taxpayer org schedule no or exhibit year period ended 20xx the determination of gross_receipts in the chart above takes these items into consideration an election under sec_831 has never been filed as of the writing of this report there has never been a filing of the election either with the filing of the forms or separately no tax_return has been filed for the 20xx tax_year as of this writing law and analysi sec_1 does org qualify for tax exempt status under internal_revenue_code irc sec_501 for the years beginning january 20xx internal_revenue_code sec_501 exempts from federal_income_tax insurance_companies as defined in sec_816 other than life including interinsurers and reciprocal underwriters if- i i the gross_receipts for the taxable_year do not exceed dollar_figure and i more than percent of such gross_receipts consist of premiums or ii in the case of a mutual insurance company- i the gross_receipts of which for the taxable_year do not exceed dollar_figure and ii more than percent of such gross_receipts consist of premiums clause ii shall not apply to a company if any employee of the company or a member of the employee’s family as defined in sec_2032 is an employee of another company exempt from taxation by reason of this paragraph or would be so exempt but for this sentence sec clarification of exemption from tax for small property and casualty insurance_companies of the pension funding equity act of p l amended sec_501 to change the definition of small property and casualty insurance_companies insurance_companies other than life_insurance_companies exempt from income taxes to a company whose gross_receipts for the taxable_year do not exceed dollar_figure and over half such gross_receipts consist of premiums currently whose net written premiums or if greater direct written premiums for the taxable_year do not exceed dollar_figure or a mutual_insurance_company a whose gross_receipts for the taxable_year do not exceed dollar_figure and more than percent of which consist of premiums and b none of whose employees or member of the employee’s family is an employee of another company exempt from tax under sec_501 _ these changes were applicable after date form 886-a rev department of the treasury - internal_revenue_service page -4- orm 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx notice_2006_42 irb provides guidance as to the meaning of gross_receipts for purposes of sec_501 of the internal_revenue_code this notice advises taxpayers that the service will include amounts received from the following sources during the taxable_year in gross_receipts for purposes of sec_501 a premiums including deposits and assessments without reduction for return_premiums or premiums_paid for reinsurance b items described in sec_834 gross_investment_income of a non-life insurance_company and c other items that are properly included in the taxpayer’s gross_income under subchapter_b of chapter subtitle a of the code thus gross_receipts include both tax-free interest and the gain but not the entire amount_realized from the sale_or_exchange of capital assets because those items are described in sec_834 gross_receipts do not however include amounts other than premium income or gross_investment_income unless those amounts are otherwise included in gross_income accordingly the term gross_receipts does not include contributions to capital excluded from gross_income under sec_118 or salvage or reinsurance recovered accounted for as offsets to losses_incurred under sec_832 sec_834 of the internal_revenue_code includes under gross_receipts the gains from the sale or exchanges of capital assets to the extent provided in subchapter_p sec_1201 and following relating to capital_gains_and_losses sec_834 of the internal_revenue_code allows a deduction for capital losses to the extent provided in subchapter_p sec_1201 and following plus losses from capital assets sold or exchanged in order to obtain funds to meet abnormal insurance losses and to provide for the payment of dividends_and_similar_distributions to policyholders based on the changes in the limitations under internal_revenue_code irc sec_501 and the operation of org during 20xx it was determined from the chart above that org did not qualify for tax exempt status for the years beginning january 20xx org was able to meet the requirement of gross premiums to gross however their gross_receipts exceeded the dollar_figure receipts for 20xx limitation for 20xx dollar_figure since their gross_receipts exceeded the dollar_figure limitation they automatically exceeded the dollar_figure limitation allowed for mutual insurance_companies section e of the pension funding act of p l provides the effective date of the new requirements for exemption under sec_501 it states form 886-a crev department of the treasury - internal_revenue_service page -5- ieleyennl 886a name of taxpayer org schedule no or exhibit year period ended 20xx explanation of items department of the treasury - internal_revenue_service effective date- in general- except as provided in paragraph the amendments made by this section shall apply to taxable years beginning after date transition rule for companies in receivership or liquidation- in the case of a company or association which-- a for the taxable_year which includes date meets the requirements of sec_501 of the internal_revenue_code_of_1986 as in effect for the last taxable_year beginning before date and b on date is in a receivership liquidation or similar proceeding under the supervision of a state court the amendments made by this section shall apply to taxable years beginning after the earlier of the date such proceeding ends or date org was not involved in a court ordered liquidation during 20xx therefore section e does not apply to this organization therefore for the years beginning january 20xx org did not qualify for tax exempt status under sec_501 if org does not qualify for tax exempt status for years beginning january 20xx what are the tax consequences since org did not qualify for tax exempt status under sec_501 for the years beginning january 20xx org’s tax exempt status should be revoked for years beginning january 20xx org s filings of the form_990 were incorrect org should have filed form 1120-pc for years beginning january 20xx sec_831 discusses tax on insurance_companies other than life_insurance_companies sec_831 states as a general_rule taxes computed as provided in sec_11 shall be imposed for each taxable_year on the taxable_income of every insurance_company other than a life_insurance_company sec_831 provides an alternative_tax for certain small companies it states in sec_831 that in general in lieu of the tax otherwise applicable under subsection a there is hereby imposed for each taxable_year on the income of every insurance_company to which this subsection applies a tax computed by multiplying the taxable form 886-a rev department of the treasury - internal_revenue_service page -6- io 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx investment_income of such company for such taxable_year by the rates provided in sec_11 sec_831 discusses the companies to which this subsection applies a in general this subsection shall apply to every insurance_company other than life including interinsurers and reciprocal underwriters if- i ii the net written premiums or if greater direct written premiums for the taxable_year do not exceed dollar_figure and such company elects the application of this subsection for such taxable_year the election under clause ii shall apply to the taxable_year for which made and for all subsequent taxable years for which the requirements of clause are met such election once made may be revoked only with the consent of the secretary regulations regs a discusses the time for making elections under i described in paragraph a of this section must be made by the later of- it states in general that except as otherwise provided in this section the elections a the due_date taking into account any extensions of time to file obtained by the taxpayer of the tax_return for the first taxable_year for which the election is effective or b date in which case the election generally must be made by amended_return regs a mentioned above includes sec_831 regs a describes the manner of making elections it states except otherwise provided in this section the elections described in paragraph a of this section must be made by attaching a statement to the tax_return for the first taxable_year for which the election is to be effective based on the code and regulation sections above org is not entitled to the relief under b for years under examination and for any future year until they decide to file the election the election has never been filed either with the form_990 or separately the election was filed and all subsequent years the election can not be made retroactive any election filed now or in the future would only be effective for the year if the tax exempt status is revoked how will it affect future years the tax exempt status should be revoked for the years beginning january 20xx form 1120-pc is required for each year and all future years where org does not qualify for exemption if org meets the requirements under sec_501 in future form 886-a crev department of the treasury - internal_revenue_service page -7- form 886a name of taxpayer org schedule no or exhibit year period ended 20xx explanation of items department of the treasury - internal_revenue_service years it may be allowed to file the form_990 for each year they qualify as a self- declared entity otherwise form 1120-pc would be required any year in the future that the form 1120-pc is required org is allowed to make an election under sec_831 once the election is made it is effective for the year the election was made and for all future years that the form 1120-pc is required the election can not be made retroactive taxpayer’s position unknown at the time of this writing summary it is the governments position based on the above facts law and analysis that the tax exemption status of org for the years beginning january 20xx should be revoked based on not meeting the qualifications for exemption under sec_501 form 1120-pc would be required to be filed for any year where org does not qualify for exemption under sec_501 form 886-a crev department of the treasury - internal_revenue_service page -8- department of the treasury internal_revenue_service commerce street dallas tx april taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax tax_exempt_and_government_entities_division org address dear these we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization’s exempt status is necessary we have also enclosed publication exempt_organization appeal procedures for unagreed issues and publication the examination process publications include information on your rights as a taxpayer including administrative appeal procedures within the internal_revenue_service if you request a conference with appeals we will forward your written_statement of protest to the appeals_office and they will contact you for-your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference the appeals_office will advise you of its final_decision if you elect not to request appeals consideration but instead accept our findings please sign and return the enclosed form 6018-a consent to proposed adverse action we will then send you a final letter modifying or revoking your exempt status under sec_501 if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and send a in either situation outlined in the paragraph above execution of form 6018-a or failure to respond within days you are required to file federal_income_tax returns for the tax period s shown above for all years still open under the statute_of_limitations and for all file the federal tax_return for the tax period s shown above with this agent later years within days from the date of this letter unless a request for an extension of time is file returns for later tax years with the appropriate service_center indicated in granted the instructions for those returns final letter advising of our determination you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you thank you for your cooperation if you write please provide a telephone number and sincerely marsha a ramirez director eo examinations enclosures publication publication form 6018-a report of examination envelope
